EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 08/25/2022.

The application has been amended as follows: 
Claim 1, line 12: change “indicative or” to --indicative of--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator car guide wheel system of the claimed invention comprises all the limitations of claim 1, specifically, a sensor disposed in proximity to a guide wheel configured to detect rotational direction and rotational speed of the guide wheel via detecting a magnetic field of a magnetic element disposed at a wheel rim, wherein a rotational speed and/or direction outside of a threshold is indicative of damage or failure of the guide wheel that is not taught, suggested, nor obvious over prior arts of record.
The elevator system of the claimed invention comprises all the limitations of claim 6, specifically, a sensor disposed in proximity to a guide wheel configured to detect rotational direction and rotational speed of the guide wheel via detecting a magnetic field of a magnetic element disposed at a wheel rim, wherein a rotational speed and/or direction outside of a threshold is indicative of damage or failure of the guide wheel that is not taught, suggested, nor obvious over prior arts of record.
The method of operating an elevator system of the claimed invention comprises all the limitations of claim 15, specifically, detecting a direction and speed of rotation of a guide wheel via a sensor interactive with a magnetic element, the sensor disposed in proximity to the guide wheel, comparing the detected direction and speed of rotation of the guide wheel to an expected direction and speed of rotation, wherein a direction and/or speed of rotation outside of a threshold is indicative of damage or failure of the guide wheel that is not taught, suggested, nor obvious over prior arts of record.	CN 112079222 to Viljanen teaches a sensor disposed in proximity to a guide wheel configured to detect rotational direction and speed of the guide wheel via detecting a magnetic field of a magnetic element disposed at a wheel rim but does not teach wherein a rotational speed and/or direction outside of a threshold is indicative of damage or failure of the guide wheel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654